DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of “holding structure” as provided in the independent claims 1 and 17, is not shown in the drawing, nor is there a numerical reference number recited in the specification, thereby must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-13, 14, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. US Pub 2017/0006715 in view of Zadesky US Pub 2008/0165485.
Regarding claim 1, Choi discloses, 
A display assistant device (Figs. 1-3), comprising: 
a display panel assembly (elements 101 and 103) having a plurality of first edges and a plurality of first retention elements (edges at the periphery of 101/103 and the retention elements being elements 117a and 117b, figure 3, 10 and 11), each first retention element being formed on a rear surface of the display panel assembly (as seen in figure 3, 10, 11, element 117a/b formed on the rear and extending downwards and adjacent to the edge) and adjacent to a corresponding first edge of the display panel assembly; and 
a back cover (element 102) having a plurality of second edges (edges of element 102 such as the region pointed by element 100 in fig 3) and a plurality of second retention elements ( elements 121a, 121b and clamping bosses 113) and configured to hold the display panel 
the plurality of second edges of the back cover rise above the plurality of first edges of the display panel assembly (as seen in figure 3, the second edges of the back cover raised above the first edge of the display panel assembly); 
each second retention element is arranged adjacent to a corresponding second edge of the back cover (Fig. 3, 10-11), and is complementary to and configured to be mated to one of the plurality of first retention elements of the display panel assembly (Paragraphs 85-86, figures 3, 5, 10-11); and
when mated to each other, the plurality of first and second retention elements are configured to control an in-plane displacement of each second edge of the back cover mechanically with a predefined safe displacement range in response to an impact of a force on the respective second edge of the back cover (Figures 3, 5, 10-13, Paragraphs 86, 89, shows the two retention elements mechanically control in plane displacement of the second edges such the display panel assembly is protected from falling, such that the display assembly is sitting as shown in figure 3, 10-13; furthermore coupling member 117a/b may suppress the deformation of the first side wall 102b against an external force applied to the first side wall 102b the first and second side wall 102b&121a engage with the retention element 117a/b to improve overall stiffness of the device (i.e. fig 5, region of 115); lastly, the office notes that predetermined safe displacement range is an arbitrary safe range); 
Choi does not teach a holding structure for limiting an out of-plane displacement of each second edge of the back cover and protecting the first edges of the display panel assembly 
Zadesky in similar field of a display device teaches a holding structure (the region of element 324 up to 322 in figure 6) for limiting an out of plane displacement of each second edge of the back cover (back cover 110) and protecting the first edges of the display panel assembly (as seen in figure 6, edge of element 350/352 are protected of the display panel assembly and avoids separating since there is a lip over the display panel assembly; similar to figure 6 of present application) from separating from the second edges of the back cover subject to the in-plane displacement of the respective second edge of the back cover being controlled within the predefined safe displacement range. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the display assistant device specifically the back cover of Choi to have overhang to secure the top of the display panel as taught by Zadesky for the purpose of supporting electronic (Paragraph 28 of Zadesky) and thereby controlling the in-plane displacement to be within the predefined safe displacement range.  
Regarding claim 2, Choi discloses,
Wherein the in-plane displacement of each second edge of the back cover is along a first in-plane direction that is substantially parallel to a surface of the display panel assembly (as seen in figure 3, 12-13 such that the in plane displacement of each second edge of the cover is along in a first in plane direction (i.e. x axis) is parallel); and 

Regarding claim 3, Choi discloses,
wherein: the plurality of first and second retention elements are configured to be mated to each other when the back cover is moved towards and assembled to the display panel assembly along a third direction (third direction being along the y axis such that the back cover is moved up (i.e. positive y axis) and the mating of the retention elements as described in claim 1, are mated) that is opposite to the second out-of-plane direction and perpendicular to the first in-plane direction; and 
each of the plurality of first retention elements is not held to a corresponding second retention element at the second out-of-plane direction using any mechanical feature of the respective first and second retention elements (paragraph 75, 92 describes the usage of screws at different position).
Regarding claim 4, Choi discloses,
Wherein the display panel assembly includes a display panel (element 103b, paragraph 65) that is configured to display graphics content, and the display panel is substantially flat (figure 1-3). 
Regarding claim 5, Choi discloses,
Wherein the display panel assembly includes a middle frame (middle frame element 101 attached to the rear surface of element 103/103b) attached to a rear surface of the display panel, the middle frame provides the rear surface of the display panel assembly on which the 
Regarding claim 6, Choi discloses,
Wherein the plurality of second edges of the back cover rises above and wraps around the plurality of first edge of the display panel assembly (figure 3, the second edges of the back cover 102 is raised just slightly over the first edge furthermore as indicated in claim 1 the modification of the back cover to have an overhang as taught by Zadesky (figure 6) will enable the second edges of the back cover rise above and wrap around the first edges of the display panel (similar to seen in figure 6 of present application)).
Regarding claim 9, Choi discloses,
Wherein the plurality of first edges include all four peripheral edges of the display panel assembly (Figures 2 5, first edge include four peripheral edges), and the plurality of first retention elements (117a-b provided along all four edges of the device (i.e. long sides and short sides)) include one or more first retention elements placed adjacent to each of the plurality of first edges of the display panel assembly.
Regarding claim 10, 
Choi teaches the first retention elements across the edges.
Choi does not explicitly teach wherein the one or more first retention elements placed adjacent to one of the first edges are distributed evenly along the one of the first edges.
However, Choi in paragraph 97 provides teaching that various shapes, numbers, or positions of the first and second side walls 102b and 121a or first and second coupling members 117a and 117b may be provided considering the arrangement of electronic parts in the internal 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide evenly distributed retention elements along the one of the first edges for the purpose of providing the desired stiffness and securing means. 
Regarding claim 11, 
Choi teaches the first retention elements across the edges.
Choi does not explicitly teach wherein the one or more first retention elements placed adjacent to one of the first edge includes at least one first retention element placed adjacent to a middle point of the one of the first edges. 
However, Choi in paragraph 97 provides teaching that various shapes, numbers, or positions of the first and second side walls 102b and 121a or first and second coupling members 117a and 117b may be provided considering the arrangement of electronic parts in the internal space of the electronic device 100, the stiffness of the electronic device 100 against external force, and the number or position of the clamping bosses. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide retention elements placed adjacent to one of the first edge includes at least one first retention element placed adjacent to a middle point of the one of the first edge for the purpose of providing the desired stiffness and securing means. 
Regarding claim 12, 

However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide compliance standard with panel protection standard that require protection of the first edges of the display panel assembly from falling apart from the second edges of the back cover when the display assistant device hits a ground after a free fall of a predetermined height, since providing such standard is common and would be obviously to use to protect the display device. 
Regarding claim 13, 
Choi does not explicitly teach wherein the force impacting the plurality of second edges of the back cover has an upper limit that is determined based on weight of the display assistant device and an impact angle of the forced associated with a worst situation.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide upper limit based on weight of the display assistant device and an impact angle of the forced associated with a worst situation, since such modification would render the display assistant device to be protected against breakage of the display assistant device.
Regarding claim 14, 
wherein the display panel assembly includes a plurality of first fastener structures disposed adjacent to or on the plurality of first edges, and the back cover includes a plurality of 
Regarding claim 17, Choi discloses,
A display assistant device (Figs. 1-3), comprising: 
a display panel assembly (elements 101 and 103) having a plurality of first edges and a plurality of first retention elements (edges at the periphery of 101/103 and the retention elements being elements 117a and 117b, figure 3, 10 and 11), each first retention element being formed on a rear surface of the display panel assembly (as seen in figure 3, 10, 11, element 117a/b formed on the rear and extending downwards and adjacent to the edge) and adjacent to a corresponding first edge of the display panel assembly; and 
a back cover (element 102) having a plurality of second edges (edges of element 102 such as the region pointed by element 100 in fig 3) and a plurality of second retention elements ( elements 121a, 121b and clamping bosses 113) and configured to hold the display panel assembly around the plurality of first edges of the display panel assembly (paragraphs 58-59), wherein: 
the plurality of second edges of the back cover rise above the plurality of first edges of the display panel assembly (as seen in figure 3, the second edges of the back cover raised above the first edge of the display panel assembly); 

when mated to each other, the plurality of first and second retention elements are configured to control an in-plane displacement of each second edge of the back cover mechanically with a predefined safe displacement range in response to an impact of a force on the respective second edge of the back cover (Figures 3, 5, 10-13, Paragraphs 86, 89, shows the two retention elements mechanically control in plane displacement of the second edges such the display panel assembly is protected from falling, such that the display assembly is sitting as shown in figure 3, 10-13; furthermore coupling member 117a/b may suppress the deformation of the first side wall 102b against an external force applied to the first side wall 102b the first and second side wall 102b&121a engage with the retention element 117a/b to improve overall stiffness of the device (i.e. fig 5, region of 115); lastly, the office notes that predetermined safe displacement range is an arbitrary safe range); 
Choi does not teach a holding structure for limiting an out of-plane displacement of each second edge of the back cover and protecting the first edges of the display panel assembly from separating from the second edges of the back cover subject to the in-plane displacement of the respective second edge of the back cover being controlled within the predefined safe displacement range. 
Zadesky in similar field of a display device teaches a holding structure (the region of element 324 up to 322 in figure 6) for limiting an out of plane displacement of each second 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the display assistant device specifically the back cover of Choi to have overhang to secure the top of the display panel as taught by Zadesky for the purpose of supporting electronic (Paragraph 28 of Zadesky) and thereby controlling the in-plane displacement to be within the predefined safe displacement range.  
Regarding claim 18, Choi discloses,
Wherein: the in-plane displacement of each second edge of the back cover is along a first in-plane direction that is substantially parallel to a surface of the display panel assembly (as seen in figure 3, 12-13 such that the in plane displacement of each second edge of the cover is along in a first in plane direction (i.e. x axis) is parallel); and 
the out-of-plane displacement of each second edge of the back cover is along a second out-of-plane direction (y-axis, Fig. 3, 12-13) that is perpendicular to the surface of the display panel assembly. 
Regarding claim 19, Choi discloses,

Regarding claim 20, 
Choi does not explicitly teach wherein the force impacting the plurality of second edges of the back cover has an upper limit that is determined based on weight of the display assistant device and an impact angle of the forced associated with a worst situation.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide upper limit based on weight of the display assistant device and an impact angle of the forced associated with a worst situation, since such modification would render the display assistant device to be protected against breakage of the display assistant device.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. US Pub 2017/0006715 in view of Zadesky US Pub 2008/0165485 further in view of Annerino US Patent 6437238.
Regarding claim 7, 
Choi as modified teaches the plurality of first retention elements and the plurality of second retention elements such that they are mating with each other as disclosed in claims 1-3. 

a first retention element mated to the respective second retention element has two extended portions configured to hold behind two extended arms of the T shape, thereby controlling the in-plane displacement of the respective second edge of the back cover.
Annerino in similar field of display assistant device teaches retention elements has a T-shape (abstract, figure 5-9, element 144, Col. 5, line 44 to Col. 6, line 47) lying on a front surface of the back cover and having a leg and two arms (figure 5-9, T shaped, more specifically figure 6), the leg being anchored near one of the plurality of second edges of the back cover and extending away from the respective second edge; and a first retention element (figures 5-9, element 260/261, figures 8-9 clearly shows) mated to the respective second retention element has two extended portions (Fig. 8-9) configured to hold behind two extended arms of the T shape (the attaching means as described in col. 5 lines 44 to col 6 line 47), thereby controlling the in-plane displacement of the respective second edge of the back cover.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the retention elements (first and the second retention elements) of Choi as modified to have the specific shape and configuration as described by Annerino since providing different type of fastener is matter of design choice and would not make Choi inoperable, in addition such modification will provide low volume fasteners and provide the desires securing strength.
Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi US Pub 2017/0006715 in view of Zadesky US Pub 2008/0165485 further in view of Fujimoto US Pub 2017/0278361.
Regarding claim 15, 
Choi as modified teaches a speaker assembly (fig 1, audio module) is disposed within the display assistant device. 
Fujimoto in similar field teaches a back cover of the display device (back of the fig 7 or at least back of element 11b, figure 1-2) is fastened to a base (base being element 11a), and a speaker assembly (element 26, placed within the housing such that the speaker grill 14 is corresponding to the speaker assembly) is disposed in a lower power of the base to lower down a center of mass of the display assistant device. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the display assistant device of Choi as modified such that the back cover is fastened to a base and speaker is disposed in a lower portion of the base as taught by Fujimoto for the purpose of providing a proper docking means and ensure the display device stays in upright position without covering up the speaker. 
Regarding claim 16, Choi as modified teaches, 
Wherein the display panel assembly is supported by the base at a rear surface of the back cover (Fig 4 of Fujimoto), and wherein the display panel assembly faces substantially forward and lean slightly backward by a screen angle (figure 1-2 and 4 of Fujimoto) and the base leans backward by a base angle that is opposite to the screen angle with respect to an axis that is perpendicular to a surface on which the display assistant device is configured to sit (the .

Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Furthermore, applicant's amendment necessitated the new ground(s) of rejection presented in this Office action

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dabov et al. US Pub 2010/0146766 figure 7a-c teaches retention elements. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947.  The examiner can normally be reached on 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/             Primary Examiner, Art Unit 2841